Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  It is currently written to depend form claim 10 which has been cancelled.  It is believed the claim should properly depend from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pesch et al. (U.S. PGPub 2004/0166794).
Regarding claim 1, Pesch teaches an airflow turning device (element 10) for an outlet of an air flow system (para. 0001-0002).   Examiner notes that the preamble further states the air flow system is a heating, ventilation, and air conditioning (HVAC) case that directs airflow to a plurality of different vehicle outlets but this merely states a use and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987).  Further the air flow system is not affirmatively claimed and thus is not part of the claimed structure. 
Pesch teaches the device comprising a plurality of channels (elements 52) defined by the device (per fig. 1 and 2), each one of the plurality of channels extending across a thickness of the device from an inner upstream side (where element 54 is) of the device to an outer downstream side (where element 16 is) of the device; wherein different ones of the plurality of channels extend different distances relative to a direction of airflow through the device  to generate a varied pressure drop at the outer downstream side in response to airflow blown into the plurality of channels from the inner upstream side (as shown by 40/42/44 as pressure drop is reflected in flow from the channels, i.e. greater pressure drop results in lower flow).
Regarding claim 2, Pesch teaches the different ones of the plurality of channels extend different distances at different positions along a length of the device (per fig. 1 and 2, note that the limitation does not specify or limit how they differ along a length or even what is considered a length for the device).
Regarding claim 4, Pesch teaches the device defines a non-level gradient along the length thereof across the outer downstream side (per fig. 1 and 2).
Regarding claim 8, Pesch does teach at least one of the plurality of channels has less than six sides in cross-section (per para. 0016).  
Regarding claim 9, Pesch teaches the plurality of channels extend linearly from the inner upstream side to the outer downstream side (per fig. 1and 2, examiner notes that this limitation is extremely broad and the channels shown meet this as they are linear channels, not the claim does not require all of them to be parallel, just individually linear).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pesch et al. (U.S. PGPub 2004/0166794) in view of MacDonald et al. (U.S. PGPub 2010/0248607).
Regarding claim 5, Pesch does not expressly teach the plurality of channels are arranged as a honeycomb shape.   MacDonald teaches channels (elements 76) are arranged as a honeycomb shape (see fig. 3).  It would have bene obvious at the time of filing to modify Pesch to include the honeycomb shape of MacDonald, the motivation would be to reduce noise (para. 0030).
Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pesch et al. (U.S. PGPub 2004/0166794) in view of Nishino et al. (U.S. PGPub 2005/0193751).
Regarding claim 13, Pesch teaches the device is at an air outlet (para. 0001-0002).  It does not specifically teach the outlet is of a HVAC case.  Nishino teaches outlets (5a & 4a of fig. 3) for an HVAC case (fig. 3).  It would have been obvious at the time filing to use the outlets of Pesch with the HVAC case, the motivation is to have the airflow set in a simple and reliable manner (para. 00005).
Regarding claim 14, Pesch teaches case outlet (element 10) that directs airflow to a plurality of different vehicle airflow outlets (elements 74); and a plurality of airflow channels (elements 52) at the single case outlet (per fig. 1 and 2), the plurality of channels extending lengthwise from an inner upstream side to an outer downstream side (per fig. 1 and 2); wherein across the single case outlet different ones of the plurality of channels have different lengths relative to a direction of airflow through the HVAC case (as shown in fig. 1 and 2, the channels are of various lengths meeting this limitation) to generate a varied pressure drop at the outer downstream side in response to airflow blown into the plurality of channels from the inner upstream side (as shown by 40/42/44 as pressure drop is reflected in flow from the channels, i.e. greater pressure drop results in lower flow).
Pesch does not specifically teach the outlet is part of a heating, ventilation, and air conditioning (HVAC) case outlet.  Nishino teaches outlets (5a & 4a of fig. 3) for an HVAC case (fig. 3).  It would have been obvious at the time filing to use the outlets of Pesch with the HVAC case, the motivation is to have the airflow set in a simple and reliable manner (para. 00005).
Regarding claim 16, Pesch teaches the device defines a non-level gradient along the length thereof across the outer downstream side (per fig. 1 and 2).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pesch et al. (U.S. PGPub 2004/0166794) in view of Nishino et al. (U.S. PGPub 2005/0193751), and in further view of MacDonald et al. (U.S. PGPub 2010/0248607).
Regarding claim 17, Pesch does not expressly teach the plurality of channels are arranged as a honeycomb shape.   MacDonald teaches channels (elements 76) are arranged as a honeycomb shape (see fig. 3).  It would have bene obvious at the time of filing to modify Pesch to include the honeycomb shape of MacDonald, the motivation would be to reduce noise (para. 0030).

Allowable Subject Matter
Claims 3 and 15 and 21 (note claim 21 is allowable due to dependence from claim 15) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art Pesch teaches away from the claimed subject matter where the first pressure drop is higher than the second pressure drop and the first channels are longer than the second channels as claimed in claim 3.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOEL M ATTEY/Primary Examiner, Art Unit 3763